DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities: the Specification lacks any organizing headers for each discussion topic section within the Specification as shown in the ‘Arrangement of the Specification’ example below.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the means of suspension and handling” on line 14 should be rewritten as “the suspension .  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the relative position” on line 10-11 should be rewritten as “a relative position” since it is the first recitation of this limitation in the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the phase” on line 6 should be rewritten as “a phase” since it is the first recitation of this limitation in the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the thickness” on line 7 should be rewritten as “a thickness” since it is the first recitation of this limitation in the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation “the feeding” on line 3 should be rewritten as “a feeding” since it is the first recitation of this limitation in the claim. Appropriate correction is required.
Claim 14-22 is objected to because of the following informalities: the limitation/phrase “phases” or “phase” when referring to a step performed in the claimed process is confusing in relation to the purpose of the invention separating a demixed organic phase from a lighter phase etc.  The Examiner recommends changing the various recitations found throughout to “step” or “steps” instead. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the limitation “higher of” on line 4 should be rewritten as “higher than” for better grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11, 14-22, and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the removal” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a lighter phase” on line 3.  It is not clear if this “phase” is the same phase as the “demixed organic phase” already recited or not.
Claim 1 recites the limitation “the automatic control” on line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “its positioning” on lines 8-9.  It is not clear to which element this “positioning” belongs, either the “mobile device”, or  “suspension and handling means”.  The Examiner interprets “its positioning” to belong to the “mobile device”.
Claim 1 recites the limitation “it” on line 10.  It is not clear to which element “it” belongs.  The Examiner interprets “it” to belong to the “apparatus”.
Claim 1 recites the limitation “the means of determination” on line 14.  It is not clear if only “one” means is required now instead of a plural option, since the first recitation stated “at least one means of determination”.  Examiner interprets all options to be available.
Claim 1 recites the limitation “the detected information” on line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “it” on line 16.  It is not clear to which element “it” belongs.  The Examiner interprets “it” to belong to the “apparatus”.
Claim 2 recites the limitation “the means of determination” on line 1.  It is not clear if only “one” means is required now instead of a plural option, since the first recitation stated “at least one means of determination”.  Examiner interprets all options to be available.
Claim 2 recites the limitation “its distance” on line 4.  It is not clear to which element “its” belongs, the “mobile device” or “a level sensor”.  The Examiner interprets “its” to belong to the “mobile device”.
Claim 2 recites the limitation “at least one demixed organic phase”.  It is not clear if this limitation is the same limitation as “a demixed organic phase” as already recited in Claim 1, or not.
Claim 3 recites the limitation “the means of determination” on line 1.  It is not clear if only “one” means is required now instead of a plural option, since the first recitation stated “at least one means of determination”.  Examiner interprets all options to be available.
Claim 3 recites the limitation “its distance” on line 4.  It is not clear to which element “it” belongs, the “mobile device” or “a phase sensor”.  The Examiner interprets “it” to belong to the “mobile device”.
Claim 4 recites the limitation “a means of determination” on lines 1-2.  It is not clear if this limitation is the same limitation as “at least a means of determination” already recited in Claim 1, or if this is a different means altogether.  Examiner interprets it to be the same.
Claim 4 recites the limitation “its distance” on line 4.  It is not clear to which element “its” belongs, the “mobile device” or “a level sensor”.  The Examiner interprets “its” to belong to the “mobile device”.
Claim 4 recites the limitation “at least one demixed organic phase”.  It is not clear if this limitation is the same limitation as “a demixed organic phase” as already recited in Claim 1, or not.
Claim 4 recites the limitation “the residual demixed organic phase”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “at least one first phase sensor…and one second phase sensor as means of determining the position of a mobile device (20)”.  It is not clear if this limitation is the same limitation as “means of determination of the relative position of the mobile device” as in Claim 1, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 5 recites the limitation “its distance” on line 5 of the claim.  It is not clear to whose “distance” this limitation belongs.
Claim 5 recites the limitation “at least one demixed organic phase (40)”.  It is not clear if this limitation is the same limitation as “a demixed organic phase” as already recited in Claim 1, or not.
Claim 5 recites the limitation “the second phase sensor…being installed in a lower position on the first phase sensor”.  It is not clear how the “second phase sensor” can be located on the first phase sensor to measure or identify the presence of the demixed organic phase, when the first phase sensor is measuring the distance from the the upper surface of said demixed organic phase.
Claim 6 recites the limitation “at least one level sensor (400)”.  It is not clear if this limitation is the same limitation as “means of determination of the relative position of the mobile device” as in Claim 1, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 6 recites the limitation “its distance” on line 3 of the claim.  It is not clear to whose “distance” this limitation belongs.
Claim 6 recites the limitation “at least one demixed organic phase (40)” on line 3 & 6.  It is not clear if this limitation is the same limitation as “a demixed organic phase” as already recited in Claim 1, or not.
Claim 6 recites the limitation “at least one first phase sensor…and one second phase sensor”.  It is not clear if this limitation is the same limitation as “means of determination of the relative position of the mobile device” as in Claim 1, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 6 recites the limitation “the second phase sensor…being installed in a lower position on the first phase sensor”.  It is not clear how the “second phase sensor” can be 
Claims 4, 5 & 6 recite the limitation “a predetermined position” multiple times in each claim, making it unclear if the recitations of this limitation after the initial recitation are the same “predetermined position” or if they are different “predetermined positions”.  Examiner interprets them to be different.
Claims 5 & 6 each recite the limitation “the presence”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “it” on line 2.  It is not clear what “it” refers to at all.
Claim 8 recites the limitation “a level sensor” on line 4.  It is not clear if this “level sensor” would be included as part of the earlier recited “means of determination” in Claim 1, or if this is a completely different “level sensor”.  Examiner interprets it to be the same as the “means of determination”.
Claim 11 recites the limitation “at least one of the sensors (400, 500, 501, 310)”. There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if these “sensors” are part of the earlier recited “means of determination” in Claim 1, or if this is a completely different limitation.  Examiner interprets them to be the same.
Claim 14 recites the limitation “the removal” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a lighter phase” on line 3.  It is not clear if this “phase” is the same phase as the “demixed organic phase” already recited or not.
Claim 14 recites the limitation “the contaminated body of water” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the phases” on lines 3-4.  It is not clear if these “phases” are the same as “a heavier phase” or “a lighter phase” already recited, or if these are different “phases”.  Examiner interprets them to be different, and suggests using the term “steps” instead of “phases” instead.
Claim 14 recites the limitation “an apparatus according to claim 1”.  By doing so, this imports all recited limitations from Claim 1 into Claim 14.  Some of the previously recited limitations in Claim 1 may conflict with Claim 14 such as the limitations recited in the preamble of Claim 14 which share many of the same features as Claim 1 and its preamble and would make it unclear if each limitation is the same or different.
Claim 14 recites the limitation “the basis of the information” on line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “one or more sensors” on line 9 of the claim.  It is not clear if this limitation “would be included as part of the earlier recited “means of determination” in Claim 1, or if these are completely different “sensors”.  Examiner interprets it to be the same as the “means of determination”.
Claim 14 recites the limitation “the basis of the information” on lines 11-12.  It is not clear if this limitation is the same limitation as “the basis of the information” on line 8 or not.
Claim 14 recites the limitation “one or more sensors” on line 12 of the claim.  It is not clear if this limitation is the same as “one or more sensors” on line 9 of the claim or not.
Claim 15 recites the limitation “the phases” on line 2.  It is not clear if these “phases” are the same as “a heavier phase” or “a lighter phase” already recited, or if these are different “phases”.  Examiner interprets them to be different, and suggests using the term “steps” instead of “phases” instead.
Claim 15 recites the limitation “the upper value” on line 3-4.  It is not clear if this limitation is the same as “an upper reference value” or not.
Claim 15 recites the limitation “the level sensor” on line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is also not clear if this limitation is supposed to be one of “one or more sensors” as already recited on line 4 of the claim or not.  The level sensor limitation is repeated throughout this claim and in Claims 16 & 17 as well.
Claim 15 recites the limitations “the predefined threshold values…upper…lower…and of normal operation”.  It is not clear if these limitations are the same as those recited on lines 2-4 of the claim or not.  Examiner interprets them to be the same.
Claim 15 recites the limitation “the distance” on line 4 and line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the higher value” on line 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this limitation is the same as “an upper reference value” as already recited in the claim or not.
Claim 15 recites the limitation “the lower value (L2) predefined” on line 12.  It is not clear if this limitation is the same limitation as “a lower value (L2)” or not.
Claim 15 recites the limitation “the position” on line 12 of the claim.  It is not clear if this limitation is the same as a/the “relative position” as previously recited in the claims, or not.  Examiner interprets it to be the same.
Claim 16 recites the limitation “the sensor level (400)” on line 3.  It is not clear if this limitation is the same limitation as the “level sensor (400)” already recited in Claim 15, or not.  Examiner interprets it to be the same.
Claims 16-18 recite the limitation “a distance” multiple times.  It is not clear if these limitations are the same as “the distance” already recited in Claim 15, or not.  Examiner interprets them to be the same.
Claim 19 recites the limitation “the timer…(710)”.  There is insufficient antecedent basis for this limitation in the claim.
The term “fast vertical handling speed” on line 4 in claim 19 is a relative term which renders the claim indefinite. The term “fast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how to define what is a “fast” handling speed from a normal or slow handling speed without units of measurement in a certain range.
The term “slow vertical handling speed” in claim 19 on lines 6 & 9 is a relative term which renders the claim indefinite. The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how to define what is a “slow” handling speed from a normal or fast handling speed without units of measurement in a certain range.
Claim 19 recites the limitation “the phase sensor” on lines 5, 8 & 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the programmable timer (710)”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the mobile (20) standing time interval”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the expiry time”.  There is insufficient antecedent basis for this limitation in the claim.
The term “slow vertical handling speed” in claim 20 on line 2 is a relative term which renders the claim indefinite. The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how to define what is a “slow” handling speed from a normal or fast handling speed without units of measurement in a certain range.
Claim 20 recites the limitation “its complete disengagement”.  It is not clear to what object this limitation belongs.  Examiner interprets it to belong to “the mobile device”.
Claim 19 recites the limitation “the liquid phase” on line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 20-22 also recite this limitation multiple times throughout.
Claim 20 recites the limitation “the basis of the phase sensor information (500)”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the phase sensor” on line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the position of complete disengagement” on line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term “slow vertical handling speed” in claim 21 on line 2 is a relative term which renders the claim indefinite. The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how to define what is a “slow” handling speed from a normal or fast handling speed without units of measurement in a certain range.
Claim 21 recites the limitation “its complete disengagement”.  It is not clear to what object this limitation belongs.  Examiner interprets it to belong to “the mobile device”.
Claim 21 recites the limitation “the phase sensor” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the second phase sensor” on line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the presence of the demixed organic phase”.  There is insufficient antecedent basis for this limitation in the claim.
The term “slow vertical handling speed” in claim 22 on line 2 is a relative term which renders the claim indefinite. The term “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the It is not clear how to define what is a “slow” handling speed from a normal or fast handling speed without units of measurement in a certain range.
Claim 22 recites the limitation “its complete disengagement”.  It is not clear to what object this limitation belongs.  Examiner interprets it to belong to “the mobile device”.
Claim 22 recites the limitation “the basis of the information from the phase sensor (500)”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the phase sensor” on line 4 twice in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the second phase sensor 501” on line 7 twice in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the presence of the demixed organic phase”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitation “suspension and handling means…for the automatic control of its positioning…” on line 8 of the claim.  The Specification states that these “means…can be selected from ropes, cables, belts, strands, chains whose materials may be selected from metals or their alloys, plastics, organic fibres or inorganic fibres”, (See page 9, Specification).  Thus, the Examiner interprets that the claimed ‘suspension and handling means’ is selected from ropes, cables, belts, strands, chains, which are made from ‘metals/alloys, plastics, organic or inorganic fibers.
Claim 1 recites the limitation “at least one means of determination of the relative position of the mobile device…” on line 10 of the claim.  The Specification states that these means “is a level sensor 400 installed in a predetermined position with respect to the mobile device 20 and configured to measure its distance from the surface of the upper 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-9, 13 & 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Emmons, (US 5,509,479).
Claims 1, 2, 7-9 & 13 
Regarding Claims 1, 2, 7-9 & 13, Emmons discloses an apparatus (10) for the removal of a demixed organic phase (40), which extends from a lower interface surface (WO) with a heavier phase to an upper interface surface (GO), with a lighter phase in a contaminated body of water, (See column 1, lines 32-44), comprising a mobile device (20) immersible in the contaminated body of water, (Pump Housing 24, See Figure 1 & 2, and See column 3, lines 47-51), comprising a selectively permeable filter element (130) constituting a separation cavity (100), (Oleophilic Membrane 40 which inherently has its own cavit(ies) at points around Housing 24, See Figure 1, See column 3, lines 51-59), a collection tank (210) constituting a collecting cavity (200) suitable for containing hydrocarbons filtered by the filter element (130), (Pump Reservoir 18, See Figure 1, and See column 2, lines 31-44, column 3, lines 65-67), the said separation cavity (100) and collecting cavity (200) being fluidically connected to each other, (Hose 13, See Figures 1 & 2), suspension and handling means (140) of the mobile device (20) for the automatic control of its positioning with respect to the demixed organic phase (40) to be removed, (See Figure 2, See column 2, lines 7-12, See column 4, lines 4-23), the apparatus (10) being characterised in that it comprises at least one means of determination of the relative position of the mobile device (20) with respect to the upper interphase surface (GO) of the demixed organic phase (40) to be removed, (See column 4, lines 4-23), a surface device (30) comprising a remote control and handling unit (700) of the mobile device (20), (Controller 10, Either Hoist Cable 72 or Hoses 13/14/Cable 12, See Figure 2, See column 4, lines 10-15 or See column 5, lines 15-25), a motor (600) controlled by the unit (700) and connected to the means of suspension and handling (140), (Electric Hoist Motor 70 in Figure 3, See column 3, lines 27-29, column 4, lines 10-15), the means of determination 
Additional Disclosures Included:
Claim 2: Apparatus (10) according to claim 1, wherein the means of determination of the mobile device (20) of the relative position with respect to the upper interface surface (GO) of the demixed organic phase (40) is a level sensor (400), installed in a predetermined position relative to the mobile device (20), configured to measure its distance from the upper interface surface (GO) of at least one demixed organic phase (40) to be removed, (Float 46, See Figure 1, See column 4, lines 4-23).
Claim 7: Apparatus (10) according to claim 1 in which the selectively permeable filter element (130) is a hydrophobic filter, (See column 3, lines 51-56).
Claim 8: Apparatus (10) according to claim 1 characterised in that it comprises a pump (300), fluidically connected to the collecting cavity (200), configured for emptying the collection tank (210) by means of an evacuation duct (320) upon command of a level sensor (310) installed inside the collection tank (210), (Float Switch 53, Pump 22 and Hose 13, See column 3, lines 60-67).
Claim 9: Apparatus (10) according to claim 1, wherein the remote control and handling unit (700) comprises at least one rechargeable battery (800), installed on the surface device (30), for the feeding of apparatus (10) without the use of additional external power supply sources, (See column 3, lines 18-25).
Claim 13: Apparatus (10) according to claim 1, wherein the mobile device (20) has maximum size of transverse dimensions, measured orthogonally to a longitudinal axis 
Claim 14 is directed to an automatic process for the removal of a demixed organic phase, a process type invention group.
Regarding Claim 14, Emmons discloses an automatic process for the removal of a demixed organic phase (40) which extends from a lower interface surface (WO) with a heavier phase at a higher interface surface (GO), with a lighter phase in the contaminated body of water, (See Abstract and column 1, lines 38-50, column 4, lines 42-45), comprising the phases of: 
a) providing an apparatus according to claim 1, (See rejection of Claim 1); 
d) lowering the mobile device (20) into the contaminated body of water, (See column 1, lines 32-41); 
e) determining the position of the mobile device (20) with respect to the upper interface surface (GO) of the demixed organic phase (40) on the basis of the information from one or more sensors (400,500,501) of the mobile device (20), (See column 3, lines 60-65); 
f) selectively filtering the demixed organic phase (40), (See column 3, lines 51-59); 
g) automatically changing the position of the mobile device (20) on the basis of the information from one or more sensors (400,500,501) of the mobile device (20), by acting on the motor (600) controlled by the remote control and handling unit (700), (See column 4, lines 4-24); 
h) removing the mobile device (20) from the contaminated body of water, (See column 4, lines 42-45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons, (US 5,509,479), in view of Solomon, (US 4,273,650).
Claims 3-6 are directed to an apparatus for the removal of a demixed organic phase, an apparatus or device type invention group.
Regarding Claim 3, Emmons discloses an apparatus (10) according to claim 1, wherein the means of determination of the relative position of the mobile device (20) with respect to the upper interface surface (GO) of the demixed organic phase (40) is a phase sensor (500), installed in a predetermined position relative to the mobile device (20), configured to detect the phase of the fluid in which it is immersed.
Emmons does not explicitly disclose wherein the means of determination of the relative position of the mobile device (20) with respect to the upper interface surface (GO) of the demixed organic phase (40) is a phase sensor (500), installed in a predetermined position relative to the mobile device (20), configured to detect the phase of the fluid in which it is immersed.
Solomon discloses an apparatus wherein the means of determination of the relative position of the mobile device (20) with respect to the upper interface surface (GO) of the demixed organic phase (40) is a phase sensor (500), installed in a predetermined position relative to the mobile device (20), configured to detect the phase of the fluid in which it is immersed, (Either Air/Liquid Sensor 64, See Figure 2, See column 3, lines 22-42, or See column 5, lines 1-16, Solomon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Emmons by incorporating wherein the means of determination of the relative position of the mobile device (20) with respect to the upper interface surface (GO) of the demixed organic phase (40) is a phase sensor (500), installed in a predetermined position relative to the mobile device (20), configured to detect the phase of the fluid in which it is immersed as in Solomon so that “an operative can lower a pump and sensor assembly…into a well to a considerable depth and while he cannot see what is in the well, the assembly will respond when it strikes the pollutant, water interface by pumping out the pollutant” while “if it strikes only water, it will not pump and it will not pump if it strikes air”, (See column 5, lines 17-23, Solomon).
Regarding Claim 4, Emmons discloses an apparatus (10) according to claim 1, comprising as a means of determination of the relative position of the mobile device (20) with respect to the demixed organic phase (40) to be removed a level sensor (400), installed in a predetermined position of the mobile device (20), configured to measure its distance from the upper interface surface (GO) of at least one demixed organic phase (40) to be removed, (See column 4, lines 4-23, Emmons).
Emmons does not explicitly disclose one phase sensor (500), installed in a predetermined position with respect to the mobile device (20), configured to detect the phase of the fluid in which it is immersed and to determine the thickness of the residual demixed organic phase (40).
Solomon discloses an apparatus with one phase sensor (500), installed in a predetermined position with respect to the mobile device (20), configured to detect the phase of the fluid in which it is immersed and to determine the thickness of the residual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Emmons by incorporating one phase sensor (500), installed in a predetermined position with respect to the mobile device (20), configured to detect the phase of the fluid in which it is immersed and to determine the thickness of the residual demixed organic phase (40) as in Solomon so that “an operative can lower a pump and sensor assembly…into a well to a considerable depth and while he cannot see what is in the well, the assembly will respond when it strikes the pollutant, water interface by pumping out the pollutant” while “if it strikes only water, it will not pump and it will not pump if it strikes air”, (See column 5, lines 17-23, Solomon).
Regarding Claim 5, Emmons discloses an apparatus (10) according to claim 1, but does not disclose at least one first phase sensor (500) and one second phase sensor (501) as means of determining the position of a mobile device (20) with respect to the upper interface surface (GO), the first phase sensor (500) being installed in a predetermined position relative to the mobile device (20) and configured to obtain its distance from the upper interface surface (GO) of at least one demixed organic phase (40) to be removed, and the second phase sensor (501) being installed in a lower position on the first phase sensor (500) in a predetermined position relative to the mobile device (20) and configured to identify the presence of the demixed organic phase (40).
Solomon discloses an apparatus with at least one first phase sensor (500) and one second phase sensor (501) as means of determining the position of a mobile device (20) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Emmons by incorporating at least one first phase sensor (500) and one second phase sensor (501) as means of determining the position of a mobile device (20) with respect to the upper interface surface (GO), the first phase sensor (500) being installed in a predetermined position relative to the mobile device (20) and configured to obtain its distance from the upper interface surface (GO) of at least one demixed organic phase (40) to be removed, and the second phase sensor (501) being installed in a lower position on the first phase sensor (500) in a predetermined position relative to the mobile device (20) and configured to identify the presence of the demixed organic phase (40) as in Solomon so that “an operative can lower a pump and sensor assembly…into a well to a considerable depth and while he cannot see what is in the well, the assembly will respond when it strikes the pollutant, water interface by pumping out the pollutant” while “if it strikes only water, it will not pump and it will not pump if it strikes air”, (See column 5, lines 17-23, Solomon).
Regarding Claim 6, Emmons discloses an apparatus (10) according to claim 1 comprising at least one level sensor (400), installed in a predetermined position from the mobile device (20), configured to measure its distance from the upper interface surface (GO) of at least one demixed organic phase (40) to be removed, (See column 4, lines 4-23, Emmons).
Emmons does not disclose at least one first phase sensor (500) and at least one second phase sensor (501), the first phase sensor (500) being installed in a predetermined position relative to the mobile device (20) and configured to detect the presence of at least one demixed organic phase (40) to be removed, and the second phase sensor (501) being installed in a lower positon on the first phase sensor (500) in a predetermined position relative to the mobile device (20) and configured to detect the presence of the demixed organic phase (40).
Solomon discloses an apparatus with at least one first phase sensor (500) and at least one second phase sensor (501), the first phase sensor (500) being installed in a predetermined position relative to the mobile device (20) and configured to detect the presence of at least one demixed organic phase (40) to be removed, and the second phase sensor (501) being installed in a lower positon on the first phase sensor (500) in a predetermined position relative to the mobile device (20) and configured to detect the presence of the demixed organic phase (40), (Upper Sensor Means 59, Lower Sensor Means 61, See Figure 2, See column 4, lines 66-68, column 5, lines 1-16, Solomon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Emmons by incorporating at least one first phase sensor (500) and at least one second phase sensor (501), the first 
Claim 11 is unpatentable over Emmons, (US 5,509,479), in view of Kennedy, (US 2016/0367912).
Claim 11 is directed to an apparatus for the removal of a demixed organic phase, an apparatus or device type invention group.
Regarding Claim 11, Emmons discloses an apparatus (10) according to claim 1 but does not disclose wherein at least one of the sensors (400, 500, 501, 310) is connected to the control and handling unit (700) by means of wireless technology.
Kennedy discloses an apparatus wherein at least one of the sensors (400, 500, 501, 310) is connected to the control and handling unit (700) by means of wireless technology, (See paragraphs [0099]-[0101], Kennedy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Emmons by incorporating wherein at least one of the sensors (400, 500, 501, 310) is connected to the control and 
Claims 15 & 19-22 are unpatentable over Emmons, (US 5,509,479), in view of Warburton et al., (“Warburton”, US 5,099,920).
Claims 15 & 19-22 are directed to a process, a method type invention group.
Regarding Claims 15 & 22, Emmons discloses a process as claimed in claim 14, wherein phase g) is carried out when the distance of the level sensor (400) from the upper interface surface (GO) of the demixed organic phase (40) to be removed is different, maintaining the position of the mobile device (20) at the normal operating value (Lopt), (See column 4, lines 4-23, Emmons), but does not disclose comprising the phases of: b) defining a threshold value (LS), a lower value (L2), an upper reference value (L1) and a normal operating value (Lopt), comprised within the lower value (L2) and the upper value (LI), of the distance of the level sensor (400) from the upper interface surface (GO) of the demixed organic phase (40) to be removed; c) programming the control and handling unit (700) by inserting the predefined threshold values (LS), upper (L2), lower (L1) and of normal operation (Lopt) of the distance of the level sensor (400) from the higher interface surface (GO) of the demixed organic phase (40) to be removed; the distance of the level sensor is less than the higher value (L1) or is greater than the lower value (L2) predefined, maintaining the position of the mobile device (20) at the normal operating value (Lopt).
Warburton discloses comprising the phases of: b) defining a threshold value (LS), a lower value (L2), an upper reference value (L1) and a normal operating value (Lopt), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of Emmons by incorporating comprising the phases of: b) defining a threshold value (LS), a lower value (L2), an upper reference value (L1) and a normal operating value (Lopt), comprised within the lower value (L2) and the upper value (LI), of the distance of the level sensor (400) from the upper interface surface (GO) of the demixed organic phase (40) to be removed; c) programming the control and handling unit (700) by inserting the predefined threshold values (LS), upper (L2), lower (L1) and of normal operation (Lopt) of the distance of the level sensor (400) from the higher interface surface (GO) of the demixed organic phase 
Additional Disclosures Included:
Claim 22:  Process as claimed in claim 15 comprising the phases of: p) lifting the mobile device (20) with a slow vertical handling speed Vl until its complete disengagement from the liquid phase on the basis of the information from the phase sensor 500, when the phase sensor 500 does not detect the demixed organic phase (40), (See column 4, lines 19-24, Emmons; The hoist must raise the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46); pp) keeping the mobile device (20) stationary in a fully disengaged position from the liquid phase when the second phase sensor 501 does not detect the presence of the demixed organic phase (40), (See column 15, lines 5-20, Warburton); r) repeating for a predetermined number of times the phases from d) to g), (See  column 14, lines 26-41, Warburton).
Regarding Claims 19-21, Emmons discloses the process as claimed in claim 14 comprising the steps of: j) lowering the mobile device (20) with a fast vertical handling speed Vr of handling until detecting the demixed organic phase (40) by the phase sensor (500), (See column 4, lines 4-23, Emmons; The hoist must lower the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 42-50, Emmons; This feature can be applied to dropping the assembly via hoist into a new borehole to find the new oil-water interface); k) lifting the mobile device (20) with a slow vertical handling speed (Vl) until its complete disengagement from the liquid phase on the basis of the information from the phase sensor (500), (See column 4, lines 19-23, Emmons; The hoist must raise the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46); 1) lowering the mobile device (20) with a slow vertical handling speed of (Vl) until detection of the demixed organic phase (40) by the phase sensor (500), (See column 4, lines 4-23, Emmons; The hoist must lower the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46).
Emmons does not disclose i) defining a time interval of standing (T1) of the mobile device (20) and programming the timer accordingly (710), m) starting the programmable timer (710) and counting the mobile (20) standing time interval (T1) in the demixed organic 
Warburton discloses a process, (See Abstract, Warburton), for i) defining a time interval of standing (T1) of the mobile device (20) and programming the timer accordingly (710), (See  column 14, lines 26-41, Warburton), m) starting the programmable timer (710) and counting the mobile (20) standing time interval (T1) in the demixed organic phase (40), (See  column 14, lines 26-41, Warburton), n) repeating for a predetermined number of times phases k) to m) previously described at the expiry time of the temporary standing interval (Ti), (See  column 14, lines 26-41, Warburton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of Emmons by incorporating i) defining a time interval of standing (T1) of the mobile device (20) and programming the timer accordingly (710), m) starting the programmable timer (710) and counting the mobile (20) standing time interval (T1) in the demixed organic phase (40), n) repeating for a predetermined number of times phases k) to m) previously described at the expiry time of the temporary standing interval (Ti) as in Warburton in order to “control the power to the…pump on a timed routine basis” and “this switch and alternative sequence is provided to allow flexibility in responding to the changing well hydraulics”, (See column 8, lines 38-44, Warburton), thus achieving “through use of the…specialized programmed controller a high degree of pollutant removal from the groundwater”, (See column 4, lines 1-5, Warburton).
Additional Disclosures Included:
Claim 20: Process as claimed in claim 19 comprising the phases of: o) lifting the mobile device (20) with a vertical slow handling speed (Vl) until its complete disengagement from the liquid phase on the basis of the phase sensor information (500) when the phase sensor (500) does not detect the demixed organic phase (40), (See column 4, lines 19-23, Emmons; The hoist must raise the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; and See column 14, lines 58-62, column 15, lines 24-40, Warburton); p) keeping the mobile device (20) stationary in the position of complete disengagement from the liquid phase for a predetermined pause time (Tp), (See column 15, lines 5-20, Warburton); q) repeating for a predetermined number of times phases j) to p) described above, (See  column 14, lines 26-41, Warburton).
Claim 21:
Claims 16-18 are unpatentable over Emmons, (US 5,509,479), in view of Warburton et al., (“Warburton”, US 5,099,920), in further view of “BudgitHoist”, (Budgit Hoist, https://www.budgithoist.com/faq.html, published on Web, November 15, 2016, as evidenced by WayBackMachine archived at  https://web.archive.org/web/20161115141551/https://www.budgithoist.com/faq.html, obtained from Web, March 26, 2022, 6 total pages).
Claims 16-18 are directed to a process, a method type invention group.
Regarding Claim 16, Modified Emmons discloses the process as claimed in claim 15 wherein phase d) is performed with a handling speed of the mobile device until the sensor level (400) does not measure a distance from the upper interface surface (GO) of the demixed organic phase (40) equal to or higher of the threshold value (LS), (See column 4, lines 4-23, Emmons; The hoist must lower the cable 12 and container 24 at an inherent speed until it reaches a new inherent threshold value corresponding to the detected oil-water interface indicated by the hoist float 46; See column 4, lines 42-50, Emmons; This feature can be applied to dropping the assembly via hoist into a new borehole to find the new oil-water interface).
Modified Emmons does not disclose a vertical rapid handling speed (Vr) ranging from 50 mm/s to 300 mm/s.
BudgitHoist discloses a vertical rapid handling speed of a mobile device ranging from 50mm/s to 300 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a faster speed range of 16 to 32 feet per minute, which converts to approximately 81 mm/s to 162 mm/s, anticipating the claimed range within this disclosed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating a vertical rapid handling speed (Vr) of the mobile device (20), ranging from 50 mm/s to 300 mm/s as in BudgitHoist in order to use an electric hoist as already disclosed in Emmons, (See column 1, line 63, Emmons), with “a two speed model when precise spotting and higher speeds are required”, (See page 2, BudgitHoist), because “the number of starts and stops per hour directly affects all electro-mechanical devices such as motors…by causing a buildup of heat” and “two speed motors…can solve many of the spotting problems”, (See page 3, BudgitHoist).
Regarding Claim 17
Modified Emmons does not disclose a vertical rapid handling speed (Vr) comprising between 50 mm/s and 300 mm/s.
BudgitHoist discloses a vertical rapid handling speed of a mobile device ranging from 50mm/s to 300 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a faster speed range of 16 to 32 feet per minute, which converts to approximately 81 mm/s to 162 mm/s, anticipating the claimed range within this disclosed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating a vertical rapid handling speed (Vr) of the mobile device (20), comprising 50 mm/s to 300 mm/s as in BudgitHoist in order to use an electric hoist as already disclosed in Emmons, (See column 1, line 63, Emmons), with “a two speed model when precise spotting and higher speeds are required”, (See page 2, BudgitHoist), because “the number of starts and stops per hour directly affects all electro-mechanical devices such as motors…by causing a buildup of heat” and “two speed motors…can solve many of the spotting problems”, (See page 3, BudgitHoist).
Regarding Claim 18
Modified Emmons does not explicitly disclose a vertical slow moving speed (Vl) ranging from 5 mm/s to 15 mm/s.
BudgitHoist discloses a vertical slow moving speed (Vl) ranging from 5 mm/s to 15 mm/s, (“Lifting Speed”, See page 4, BudgitHoist; Traditional speeds include a slower speed range of 1 to 2 feet per minute, which converts to approximately 5.1 mm/s to 10.2 mm/s, anticipating the claimed range within this disclosed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Emmons by incorporating a vertical slow moving speed (Vl) ranging from 5 mm/s to 15 mm/s as in BudgitHoist in order to use an electric hoist as already disclosed in Emmons, (See column 1, line 63, Emmons), with “a two speed model when precise spotting and higher speeds are required”, (See page 2, BudgitHoist), because “the number of starts and stops per hour directly affects all electro-mechanical devices such as motors…by causing a buildup of heat” and “two speed motors…can solve many of the spotting problems”, (See page 3, BudgitHoist).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779